NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                   No. 13-2185


                       U-HAUL CO. OF PENNSYLVANIA,
                                           Appellant

                                        v.

                 UTICA MUTUAL INSURANCE COMPANY,
                         a New York corporation;
               REPUBLIC FRANKLIN INSURANCE COMPANY,
                         a New York corporation


                 On appeal from the United States District Court
                            for the District of Delaware
                             (D.C. No. 1-11-cv-00510)
                 District Judge: Honorable Richard G. Andrews


                     Submitted Under Third Circuit LAR 34.1(a)
                                February 14, 2014

  BEFORE: McKEE, Chief Judge, and CHAGARES and SHWARTZ, Circuit Judges

                           (Opinion Filed: May 1, 2014)


                            OPINION OF THE COURT


McKEE, Chief Judge
       U-Haul Co. of Pennsylvania appeals the District Court’s grant of summary

judgment in favor of Utica Mutual Insurance Co. We will affirm.

       In granting summary judgment in favor of Utica, the District Court concluded that

Kirkwood violated the terms of the underlying insurance policy by settling Billings’

claim without Utica’s consent and that this gave rise to a presumption of prejudice under

Delaware law. See U-Haul Co. of Pa. v. Utica Mut. Ins. Co., No. 11-510-RGA, 2013 WL
1726192, at * 4 (D. Del. Mar. 28, 2013).

       In reaching its conclusions, the District Court carefully and thoroughly explained

its reasons for its conclusions, correctly identified the controlling law, and explained why

that authority mandated summary judgment. We can add little to the court’s well-

reasoned and thorough opinion. Accordingly, we will affirm for substantially the reasons

set forth by the District Court.




                                             2